Title: II. Jefferson’s Report to Washington on Meeting Held at Georgetown, [14 September 1790]
From: Jefferson, Thomas
To: Washington, George



[14 Sep. 1790]

 In conversations with Mr. Carrol, Mr. Stoddard and Mr. Deakins they were properly impressed with the idea that if the present occasion of securing the Federal seat on the Patowmack should be lost, it could never more be regained, that it would be dangerous to rely on any aids from Congress, or the assemblies of Virginia  or Maryland, and that therefore measures should be adopted to carry the residence bill into execution without recourse to those bodies: and that the requisites were 1st. land enough to place the public buildings on; and 2dly. money enough to build them, and to erect moreover about 20. good dwelling houses for such persons belonging to the government as must have houses to themselves, about as many good lodging houses, and half a dozen taverns.
To obtain this sum, this expedient was suggested to them. To procure a declaration from the proprietors of those spots of land most likely to be fixed on for the town, that if the President’s location of the town should comprehend their lands, they would give them up for the use of the U.S. on condition they should receive the double of their value, estimated as they would have been had there been no thought of bringing the federal seat into their neighborhood. It was supposed that 1500 acres would be required in the whole, to wit, about 300. acres for public buildings, walks &c. and 1200 acres to be divided into quarter acre lots, which, due allowance being made for streets, would make about 2000 lots. The vacant lots in George town now sell at £200. Those of Alexandria at £600. Suppose those of the new town should bring only £100 clear. This would produce 200,000£. a sum adequate to the objects before mentioned. It was further supposed that the assembly of Maryland would interpose to force the consent of infant or obstinate proprietors for a reasonable compensation.
It was also suggested as a more certain means of ensuring the object, that each proprietor within the whole ten miles square, should cede one half his lands to the public, to be sold to raise money. Perhaps this would be pushing them too far for the reputation of the new government they were to come under, and farther than is necessary when we consider the sum which may be raised by the sale of lots, the donation of 120,000 Dollars by Virginia, and the possible donation of an equal sum by Maryland. At least it might shew a commendable moderation not to push this proposition till experiment should prove the other resources inadequate.—Great zeal appeared in the gentlemen beforementioned, and they seemed to approve the proposition for the 1500. acres. That for a moiety of all the lands within the 10. miles square was hazarded only to Mr. Carrol. They will probably proceed immediately to make the best arrangements practicable, and to come forward with them to the President.
Queries. 1. Would it not be well, if a position below the little  falls should be decided on, to begin the 10. miles just above the commencement of the canal; and accept from Maryland, for the present, only from thence down to the Eastern branch, supposed about 7. miles; and to accept from Virginia 10. miles beginning at the lower end of Alexandria, and running up as far as it will extend, which probably will be as far up as the commencement on the Maryland side. This being accepted, and professedly (as to Maryland) in part only of their cession, when Congress shall meet they may pass an amendatory bill authorising the President to compleat his acceptance from Maryland by crossing the Eastern branch and compleating the 10. miles in that direction, which will bring the lower boundary on the Maryland side very nearly opposite to that on the Virginia side.—It is understood that the breadth of the territory accepted will be of 5. miles only on each side.
2. In locating the town, will it not be best to give it double the extent on the eastern branch of what it has on the river? The former will be for persons in commerce, the latter for those connected with the government.
 3. Will it not be best to lay out the long streets parallel with the creek, and the other crossing them at right angles, so as to leave no oblique angled lots but the single row which shall be on the river? Thus 
